AMENDED AND RESTATED SHAREHOLDER SERVICES PLAN This Shareholder Services Plan (the “Plan”) dated July 11, 2013, constitutes the shareholder services plan of the shares of each series of the Rx Funds Trust, formerly the American Independence Funds Trust II, (the “Trust”) listed on Exhibit A (or specific classes of a Fund as indicated on Exhibit A). WHEREAS, the Trust, a corporation organized under the laws of Delaware, engages in business as an open-end management investment company and is registered as such under the Investment Company Act of 1940, as amended (the “Act”); WHEREAS, shares of the Trust are divided into separate series (each a “Fund” and collectively the “Funds”) set forth in Appendix A hereto, as may be amended from time to time; WHEREAS, the Trust has pursuant to a Multi Class Expense Allocation Plan established three classes of shares, two such classes under this Plan are Class A and Class C; and WHEREAS, the Trust has adopted a related form of Shareholder Servicing Agreement with respect to each class of shares (the “Shares”) of the Funds for certain service organizations that wish to act as agent of their customers (the “Agent”) (respectively, the “Plan” and the “Agreement”). NOW, THEREFORE, the Trust hereby adopts this Plan on the following terms and conditions: Section 1. Annual Fees. Each Fund is authorized to pay financial institutions, including RiskX Investments, LLC and its affiliates, or other persons who provide certain services to the Funds (each a “Service Provider”), a services fee, within the meaning of FINRA Rules under the Plan at an aggregate fee in an amount not to exceed on an annual basis 0.25% for Class A Shares and Class C Shares(collectively referred to herein as “Shares”) of the average daily net asset value of the respective class of Shares of such Fund (the “Services Fees”) as compensation for providing service activities pursuant to an agreement with each Service Provider. The Fund may pay a Service Fee to the Service Provider at a lesser rate than the fees described above. The Service Fees will be computed daily and payable quarterly by the Funds. Section 2. Approval of Trustees. The Plan shall not take effect until it has been approved, together with any related agreements, by votes of the majority of both (a) the Trustees of the Trust, and (b) the Independent Trustees of the Trust, cast in person at a meeting called for the purpose of voting on the Plan or such agreement. Section 3. Term. The Plan shall continue in effect for a period beyond one year from the date hereof only so long as such continuance is specifically approved at least annually in the manner provided for approval of the Plan in Section 2. Section 4. Termination.
